DETAILED ACTION
Continuation
This application is a continuation application of U.S. Application No. 13/018,225 filed on 31 January 2011, now U.S. Patent 10,339,541 and continuation-in-part of U.S. Application No. 12/859,675 filed on 8 August 2010 (jointly, “Parent Application(s)”). See MPEP §201.07. In accordance with MPEP §609.02(II)(A)(2) and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application(s). Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application(s) are now considered cited or ‘of record’ in this application.

Status
This Final Office Action is in response to the communication filed on 28 February 2022. No claims have been canceled, amended, or added. Therefore, claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s communication does not submit any amendments to the claims, but only arguments and an affidavit to consider; therefore, no amendment overcomes the rejection(s) under 35 USC §§ 101 or 103.
The Examiner has considered the submitted affidavit and does not find it persuasive per the analysis provided below.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.
The Examiner encourages Applicant to review and consider the pertinent prior art made of record, but not currently relied upon, especially Machlis as explaining the operation of Posterous.

Priority
Applicant’s claim for the benefit under 35 U.S.C. 119(e) to U.S. Provisional Application No. 61/235,277, filed on 19 August 2009, and U.S. Provisional Application No. 61/299,855, filed on 29 January 2010, via the Parent Application(s), is acknowledged.

Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification; however, it appears the numbering also coincides with the submitted specification.

The Examiner notes withdrawing the 112 rejections for written support and indefiniteness since the term “manage” is a VERY broad term that apparently (per Applicant) encompasses any activity such as scheduling, formatting, and/or publishing (i.e., posting to be published) a message on any social media system (see Applicant’s 14 January 2021 Remarks at 15-16, referencing ¶¶ 0055 and 0058). By arguing (i.e., admitting) that “to manage” is referring to any these activities – including any ONE of the activities, and since Applicant ¶ 0146 indicates the “[m]ethod steps according to the claimed invention can be performed by a programmable processor executing a program of instructions to perform functions of the claimed invention by operating based on input data, and by generating output data” where the “[p]rocessors may include general and special purpose microprocessors”, the claim is to any person or entity using a general purpose microprocessor or processor to post messages on social media.
A person/entity posting to social media is a) independent of the social media system, and would be – per Applicant’s argument – b) managing interactions. The Examiner notes that the same person/entity may also recall/retrieve the rules, assess the rules, and comply with the rules by adjusting a message to comply and/or use any of the short URL services or “Meta Refresh” technology that Applicant admits is well-known (see at least Applicant ¶ 0066). Therefore, the breadth of the claims rather astoundingly broad, but based on Applicant’s indication of support and what “to manage” means, this is the required interpretation of the claims that results.
Any traversal of this interpretation will likely, or appears to necessarily, require further rejection under § 112, and is therefore any traversal is required to be made at the next Applicant response.

For clarity on the record, the Examiner notes that independent claims 1, 19, and 20 recite a first and second “social media system”. Applicant does not define a social media network nor indicate what it necessarily includes or encompasses, but only lists some examples, apparently describing it functionally as really only requiring sending messages between members (see Applicant ¶ 0053).
The Examiner, based on cited art (Sarukkai in light of Galindo) has understood at the Parent Application(s) and herein that the “mobile network operators (‘MNOs’)” of Sarukkai to be the same as, or equivalent to, the Telecom networks of Galindo, where Galindo indicates that “Telecom networks can be directly regarded as a Social Network” (Galindo at 2, with supporting evidence/reasoning continuing through p. 3). See Galindo, Luis Angel, et al., The Social Network Behind Telecom Networks, dated January 2009, downloaded 12 May 2022 from https://www.researchgate.net/publication/253031178_THE_SOCIAL_NETWORK_BEHIND_TELECOM_NETWORKS/link/541018bf0cf2d8daaad0d0af/download. Galindo indicates it is “A Positioning Paper for the W3C Workshop on the Future of Social Networking” (Galindo at 1, sub-title) and indicates being supported by two references by Onnela (Reference 1: Onnela, J.P., et al., Structure and tie strengths in mobile communications networks, PNAS, Vol. 104, No. 18, pp. 7332-7336, dated 1 May 2007, downloaded from https:/Awww.pnas.org/content/pnas/104/18/7332.full.pdf on 24 July 2019; Reference 2: Onnela, J.P., et al., Analysis of a large-scale weighted network of one-to-one human communication, New Journal of Physics, 2007, downloaded from https://iopscience.iop.org/article/1 0.1088/1367-2630/9/6/1 79/pdf on 24 July 2019). WSC “is an international community that develops open standards to ensure the long-term growth of the Web” (W3C homepage screenshot, from http://www.ws.org, taken 25 July 2019, at upper-right “ABOUT W3C’”).
Although Galindo and Onnela are of-record at, and via, the Parent Application(s), the Examiner is including them on a Notice of References Cited (PTO-892) here also for ease of access. Therefore, based on the above, the interpretation of the Examiner that a telecom network may or can be regarded as a social network appears supported. 

Expert Declaration Under 37 C.F.R. 1.132
The declaration under 37 CFR 1.132 filed 28 February 2022 is insufficient to overcome the rejection of claims 1-20 based upon 35 U.S.C. 101 as set forth in the last Office action because:
It include(s) statements which amount to an affirmation that the affiant has never seen the claimed subject matter before.  This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof.  See MPEP § 716.
The Affidavit is considered under MPEP § 716, where it is indicated that:
It is the responsibility of the primary examiner to personally review and decide whether affidavits or declarations submitted under 37 CFR 1.132 for the purpose of traversing grounds of rejection are responsive to the rejection and present sufficient facts to overcome the rejection.

This rule sets forth the general policy of the Office consistently followed for a long period of time of receiving affidavit evidence traversing rejections or objections. All affidavits or declarations presented which do not fall within or under other specific rules are to be treated or considered as falling under this rule.

Therefore, the Affidavit must be “responsive to the rejection and present sufficient facts”.

Analysis and reasoning:
Affidavit points 1-3 discuss the affiant’s qualifications, indicate he is not an inventor of the instant application, and indicate he has reviewed the application and claims. This does not itself lead to being persuasive and is not responsive to the rejection and present sufficient facts.
Affidavit point 4 summarizes independent claims 1, 19, and 20. This does not itself lead to being persuasive and is not responsive to the rejection and present sufficient facts.
Affidavit point 5 indicates that Affiant believes the “the operations recited in claims 1, 19, and 20 are not well-understood, routine, or conventional”, and indicates certain circumstances where the social media system rules may change. However, the “operations” of claims 1, 19, and 20 are “receiving … a message” (and that there are some conditions regarding content, rules, and SRM operation), “retrieving … message rules”, “assessing … content according to the … rules”, the results of that assessing, “generating … a web page”, “generating … a first [and second] formatted message”, “transmitting the first [and second] formatted messages”, “receiving … a response”, and that this is “performed by … a hardware processor”. There is no specific information regarding what operation(s) (e.g., receiving, retrieving, assessing, generating, transmitting, etc.) is/are not well-understood, routine, or conventional (“WURC” hereinafter). It appears that Affiant is indicating that the data or information being sent, and/or the conditions indicated, are not WURC – or that the particular imaged circumstances of changing rules are not WURC. However, the claims do not require that the rules for any social media system change, or have changed, so the assertion of Affiant is not commensurate with the scope of the claims.
Affidavit point 6 asserts that human memory is imperfect and a user may “attempt to publish [and] receive a rejection”; however, even if this is considered true, any improvement based on the claims would be an improvement to the idea itself, and not a technical improvement that garners eligibility weight. The Examiner notes that even assuming that the algorithms claimed are groundbreaking, innovative or even brilliant, the claims are ineligible because their innovation is an innovation in ineligible subject matter because there are nothing but a series of mathematical algorithms based on selected information and the presentation of the results of those algorithms. Thus, the advance lies entirely in the realm of abstract ideas, with no plausible alleged innovation in the non-abstract application realm. An advance of this nature is ineligible for patenting (SAP v. Investpic, slip op at p. 2, line 22 – p. 3, line 13, 898 F.3d 1161, 1162 (Fed. Cir. 2018). And even if a process of collecting and analyzing information is limited to particular content, or a particular source, that limitations does not make the collection and analysis other than abstract (Id., slip op. at p. 10, lines 18-24, 898 F.3d 1161, 1167).
Affidavit points 7 and 8 assert that Affiant believes it is not WURC to publish variants of a message based on publication rules (at point 7) and/or (similar, or commensurate with point 4 above) that it is not WURC to perform the indicated operations. However, WURC analysis is limited to, or performed at, Step 2B of the eligibility rubric and is performed on elements additional to the abstract idea. Affiant does not indicate what of the elements is additional, nor why the receiving, retrieving, transmitting, etc. is considered WURC. 
Affidavit points 9 and 10 assert that “Claims 1, 19, and 20 are not directed to processes that are capable of being performed in the human mind” (at Affidavit point 9) and “Claims 1, 19, and 20 are not directed to organizing human activity” (at Affidavit point 10); however, this appears to specifically conflict with the description background (Applicant ¶¶ 0003-0006) indicating that people can and have been performing the mental tasks of knowing and following the rules and/or formulating web pages for users or members to click on (see, e.g., Applicant ¶ 0003, “Marketers can post messages or advertisements on these social media systems as a way to advertise outside of traditional marketing channels. Members, in turn, can respond by clicking on embedded URLs (uniform resource locators), replying to the messages, starting posts based on the messages, or performing other site-specific functions. Further, marketers can embed an organization-specific or campaign-specific URL (webpage address) within the messages, driving users and web traffic to a separate web site.”).
Affidavit point 11 asserts Affiant’s allegation that “The operations recited in claims 1, 19, and 20 are rooted in computer technology. Social media systems are technological systems that do not have a corollary in the analog world”. Regarding being “rooted in computer technology”, the Examiner readily admits a computer is being used, but also notes that persons have – again, per at least the Background as cited above (Applicant ¶¶ 0003-0006) been using computers as a tool to perform those operations. Using a generic computer to perform those operations does not “root” the claims in technology – it merely indicates that a computer is being programmed to do what people have been using computers to do previously.
Regarding “[s]ocial media systems … do not have a corollary in the analog world”, the Examiner notes that this is an assertion that people do not, cannot, or have not, talked to each other, or exchanged written letters, posted messages on bulletin boards, placed personal ads, or performed other similar communications. This appears unbelievable on its face. The Examiner understands and recognizes that social media systems such as Facebook, Twitter, etc. offer new channels for such communications, but such systems are generally merely a computer implemented version of the earlier forms of social communications – early web or Internet message posting services were often or sometimes called a “bulletin board” (similar to the Examiner posting ride availability or desire for getting home from university over 40 years ago).
Sub-points a-f at Affidavit point 11 assert various capabilities of social media systems (that computers are required at 11.a., timing of communication, etc. at 11.b., non-verbal formats can be used at 11.c. etc.), however, most or all of those features and/or issues appear fairly immaterial since the claims do not require them and/or they are themselves variations on analog human communications (e.g., bitmojis, animated GIFs, emojis, etc. are essentially graphical representations to convey the body language or desired reactions to a message – as person’s may do, or have conveyed otherwise).
Affidavit point 12 again asserts that “social media systems …do not have an analog equivalent”; however, as indicated above, letters, phone calls, personal ads, bulletin board postings, talking in person, etc. are all precursor analogs that appear to be the basis for some or many social media systems. After all, it is understood that Facebook started out as a computerized version of the analog yearbook, and then later adopted or developed the message postings of analog bulletin boards.
Affidavit point 13 discusses what a person would need to do to perform the claimed operations (“If a user wishes to publish content to a social media system that allows the content, the user may generate a message that includes the content. However, if a user wishes to publish content to a social media system that does not allow the content, the user must draft a document that is readable by a computer to retrieve and render the content on a web page”, etc. etc. – at Affidavit page 8, but continuing at page 9). This is the point the Examiner has been asserting at the rejection, interviews, responses, etc. – that a person can perform the tasks by using a computer as a tool and/or by using human mental processes to perform observations, evaluations, and judgments regarding the posting.
Affidavit point 14 asserts the statements as true or believed to be true upon punishment “under Section 1001 of Title 18 of the United States Code”.
The Examiner notes that the Affidavit does not point to any technical or technological improvement, such as an improvement to a computer or an improvement to computer performance.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Please see the following Subject Matter Eligibility (“SME”) analysis.

For analysis under SME Step 1, the claims herein are directed to a method (claims 1-18), non-transitory machine-readable media (claim 19), and system (claim 20), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 1 recites a method comprising: receiving, by an electronic social media relationship management (SRM) system, a message comprising media content to publish on a first social media system and a second social media system, wherein the content includes at least one of: video content, audio content, and graphic image content; wherein the first social media system and the second social media system have one or more associated message rules, wherein the electronic SRM system (a) operates independently of the first social media system and the second social media system and (b) is configured to manage interactions with the first social media system and the second social media system according to the one or more message rules associated with the first social media system and the second social media system; retrieving, by the electronic SRM system, one or more of the message rules associated with the first social media system and the second social media system; assessing, by the electronic SRM system, the media content according to the one or more retrieved message rules associated with the first social media system and the second social media system; based on the assessing: determining, by the electronic SRM system, that the first social media system does not support the media content; determining, by the electronic SRM system, that the second social media system does support the media content; based on determining that the first social media system does not support the media content: generating, by the electronic SRM system, a new web page comprising the media content; generating based on the message, by the electronic SRM system, a first formatted message in which the media content in the message is replaced with a uniform resource locator (URL) of the new web page; based on determining that the second social media system does support the media content: generating, by the electronic SRM system, a second formatted message including the media content in the message; transmitting the first formatted message to the first social media system for display to a first social media system member, transmitting the second formatted message to the second social media system for display to a second social media system member; and receiving, by the electronic SRM system, a response from the first social media system corresponding to an interaction by the first social media system member with the first formatted message to select the URL, wherein selection of the URL results in display of the media content on the new web page, wherein the method is performed by at least one device including a hardware processor.
Independent claim 19 is to the same invention, but is directed to one or more non-transitory machine-readable media storing instructions which, when executed by one or more processors, cause the same or similar activities to be performed as at claim 1 above, and independent claim 20 is also to the same invention, but directed to a system comprising: at least one device including a hardware processor; the system being configured to perform operations comprising the same or similar activities as at claim 1 above.
The dependent claims (claims 2-18) merely indicate managing interactions with a plurality of social media systems according to their respective rules (which is strictly intended use, and/or repeating activity of the independent claim) (claim 2), a social media system that supports the media content (claim 3), using a relational database with columns of systems and rules and rows of associating them (claim 4), using a metadata file including instructions to retrieve the content for the formatted message (claim 5), filtering interactions by flagging content supplied by one or more users (e.g., abusive language, competitor names, etc. – see Applicant ¶ 0105) (claim 6), the formatted message comprising a starter image (understood to be synonymous with an icon or thumbnail image) (claim 7), the media content being pre-stored and retrieved from a database (claim 8), generating the message by retrieving a media file and corresponding configuration file (claim 9), storing the configuration file (claim 10), using XML or HTML for the configuration file (claim 11), the configuration file is according to one of type, format, media specifics, expiration date, graphics, audio information, member capabilities, and/or retrieval fields (claim 12), retrieving an application module file for enabling display and applying the configuration file (claim 13), the application module file corresponding to a media type (claim 14), receiving a request to generate the media content and generating the media content (claim 15), generating the formatted message in compliance with an API protocol (claim 16), receiving a response corresponding to selection of the URL comprising one or more of views, media clicks, URL clicks, comment posts, member contact information, or SMS specific responses (claim 17), the message comprising one or more of an SMS identifier, display dates or times for publishing, a message identifier, a developer identifier, or a schedule for repeat displays. Therefore, dependent claims 2-18 are considered to be merely limiting the implementation of the abstract idea and are encompassed by the abstract idea.
The claim elements may be summarized as the idea of transmitting messages to social media systems (SMSs) formatted in conformance with their respectively mandated rules; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the following grouping(s) of subject matter:
Certain methods of organizing human activity (e.g. … commercial or legal interactions such as … advertising, marketing or sales activities/behaviors, or business relations; and/or managing personal behavior or relationships between people such as social activities, …); and
Mental processes (e.g., concepts performed in the human mind such as observation, evaluation, judgment, and/or opinion).
Applicant literally admits at the Background (see at least Applicant ¶¶ 0003-0006) that people are were currently (at the time of invention), and are capable of, transmitting/posting messages to social media systems in conformance with respective mandated rules. This indicates that the claimed subject matter is within at least certain methods of organizing human activity; and since the conforming of messages to the rules as indicated may be performed mentally (and/or by use of, e.g., pen and paper), the claims further also appear to reasonably be considered as within the mental processes grouping also.  Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination.  The additional elements are performance by a management system and/or a system (of a “social media system”), the indication of a new web page, a uniform resource locator (URL) of the new web page, selection of the URL results in display of the media content on the new web page, wherein the method is performed by at least one device including a hardware processor (at claim 1), one or more non-transitory machine-readable media storing instructions which, when executed by one or more processors performing the activities/operations (at claim 19), and/or a system comprising: at least one device including a hardware processor; the system being configured to perform operations as at the other independent claim(s) (claim 20).
These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment. 
To any extent that the “system” indicates a computer (rather than, e.g., a company, entity, or process – like a “system” for playing blackjack), as indicated at claim 1 – “the method is performed by at least one device including a hardware processor” – the claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use.
The claims are merely indicating “Adding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp.” (MPEP § 2106.05(I)(A). The Examiner further notes that the following indicate

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as indicated above are merely applying the idea via use of a computer or in a computer-implementation environment.
To any extent that the use of URLs and/or short URLs is considered additional, the Examiner notes that Applicant describes this as being or encompassing “using a `Meta Refresh` technology” (Applicant ¶ 0066) as known technology or use of conventional or routine technology – there is no further or other description of generating URLs or an indication of any improvement to the URL technology. As such, the claims are merely indicating “Adding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp.” (MPEP § 2106.05(I)(A). The Examiner further notes (as included in Parent Application 13/018,225) that the following indicate a plethora of various short URL services available before the time of invention to provide the URL usage:
Sullivan, Danny, Analysis: Which URL Shortening Service Should You Use?, dated 4 April 2009, downloaded 4 July 2016 from https://web.archive.Org/web/20090405074950/http://searchengineland.com/analysis-which-url-shortening-service-should-you-use-17204 (two copies being provided – one with the Archive.org header indicating the date of availability and one without the header for readability),
20 Really Short URL Shorteners, by Webmasterish, dated 4 March 2009, downloaded from http://singlefunction.com/10-really-short-url-shorteners/ on 4 July 2016,
Purdy, Kevin, Make Your Own URL Shortening Service, dated 14 August 2009, downloaded from http://lifehacker.com/5335216/make-your-own-url-shortening-service on 4 July 2016, and
ShortURL.com screenshot, indicating “Free Short URLs since 1999”, downloaded from http://www.shorturl.com/ on 4 July 2016.
As such, even if the use of URLs is reconsidered with regard to well-understood, routine, conventional (“WURC”) activity, this is considered insignificant.
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims only limit the application of the idea; therefore, they are considered encompassed by the application of the abstract idea and not as adding significantly more than the idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3, 5, and 7-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sarukkai et al. (U.S. Patent Application Publication No. 2009/0017804) in view of Applicant’s Admitted Prior Art (hereinafter, “AAPA”), e.g., Applicant ¶¶ 0003-0007, especially 0003-0005.

Claim 1: Sarukkai discloses a method comprising:
receiving, by an electronic social relationship management (SRM) system, a message comprising media content to publish on a first social media system and a second social media system (see Sarukkai at least, e.g., ¶¶ 0020-0023, 0026, mobile network operators (MNOs) delivering SMS (short message service), MMS, EMS, etc. messages – the service provider 130 being the electronic SRM system, the network(s) operated by the mobile network operators being the social media system(s), see Sarukkai at 0023, see also Figs. 1 and 2, items 115A and 115B-115N; citation by number only hereinafter. To be clear – the service provider as management system is paid by the advertisers to display their advertisements at Sarukkai 0020-0021, these advertisements may be distributed to various MNOs for delivery to users 120AA-NN as at Fig. 1 and at 0023 and 0025, Sarukkai 0024 re-emphasizes that the delivery is not just one-to-one by indicating that alerts such as news, stock prices, sports scores, etc. are sent to users based on what they “may wish to receive”, and Sarukkai at 0026 indicates the type of message: “a short message service (‘SMS’), a multimedia messaging service (‘MMS’), enhanced messaging service (‘EMS’), … or generally any service for sending messages to/from mobile devices.”),
wherein the first social media system and the second social media system have one or more associated message rules (0070, “[a] short link may be necessary to comply with the space requirements of the mobile message”, 0094, “data may also include the length of the message, and/or the number of characters available for an advertisement”),
wherein the electronic SRM system (a) operates independently of the first social media system and the second social media system (0020-0023, 0026) and (b) is configured to manage interactions with the first social media system and the second social media system according to the one or more message rules associated with the first social media system and the second social media system (0020, advertisement campaign management system, 0020-0026, as indicating sending, delivery, tracking, etc. of advertisements);
retrieving, by the electronic SRM system, one or more of the message rules associated with the first social media system and the second social media system (0070, “[a] short link may be necessary to comply with the space requirements of the mobile message”, 0094, “data may also include the length of the message, and/or the number of characters available for an advertisement”);
assessing, by the electronic SRM system, the media content according to the one or more retrieved message rules associated with the first social media system and the second social media system (0070, “[a] short link may be necessary to comply with the space requirements of the mobile message”, 0094, “data may also include the length of the message, and/or the number of characters available for an advertisement”);
based on the assessing:
determining, by the electronic SRM system, that the first social media system does not support the media content (0070, “[a] short link may be necessary to comply with the space requirements of the mobile message”, 0094, “data may also include the length of the message, and/or the number of characters available for an advertisement”);
determining, by the electronic SRM system, that the second social media system does support the media content (0066, “mobile message ad delivery layer 330 may also determine the maximum length the advertisement may be to comply with the space restrictions of mobile messaging”, 0072, MNO A server communicates entire message, 0088, “mobile message may be limited to a fixed number of characters. Thus, the service provider 130 may only retrieve advertisements that meet the space limitations of the mobile message”);
based on determining that the first social media system does not support the media content:
generating, by the electronic SRM system, a new web page comprising the media content (0032, “the service provider 130 may dynamically create a ‘WAP ad.’ The ‘WAP ad’ may be an offer landing page containing the phone number of the advertiser and/or the logo of the advertiser. When a user AA 120AA clicks on the advertisement of the revenue generator A 110A who does not have a mobile site, the user AA 120AA may be taken to a page showing the phone number and/or logo of the revenue generator A 110A”, 0070, “[a] short link may be necessary to comply with the space requirements of the mobile message”, 0088, “replace the URL of the advertiser associated with an advertisement with a shortened URL”);
generating based on the message, by the electronic SRM system, a first formatted message in which the media content in the message is replaced with a uniform resource locator (URL) of the new web page (0032, “the service provider 130 may dynamically create a ‘WAP ad.’ The ‘WAP ad’ may be an offer landing page containing the phone number of the advertiser and/or the logo of the advertiser. When a user AA 120AA clicks on the advertisement of the revenue generator A 110A who does not have a mobile site, the user AA 120AA may be taken to a page showing the phone number and/or logo of the revenue generator A 110A”, 0070, “[a] short link may be necessary to comply with the space requirements of the mobile message”);
based on determining that the second social media system does support the media content:
generating, by the electronic SRM system, a second formatted message including the media content in the message (0066, “mobile message ad delivery layer 330 may also determine the maximum length the advertisement may be to comply with the space restrictions of mobile messaging”, 0072, MNO A server communicates entire message, 0088, “mobile message may be limited to a fixed number of characters. Thus, the service provider 130 may only retrieve advertisements that meet the space limitations of the mobile message”);
transmitting the first formatted message to the first social media system for display to a first social media system member,
transmitting the second formatted message to the second social media system for display to a second social media system member (0066, “mobile message ad delivery layer 330 may also determine the maximum length the advertisement may be to comply with the space restrictions of mobile messaging”, 0072, MNO A server communicates entire message, 0088, “mobile message may be limited to a fixed number of characters. Thus, the service provider 130 may only retrieve advertisements that meet the space limitations of the mobile message”); and
receiving, by the electronic SRM system, a response from the first social media system corresponding to an interaction by the first social media system member with the first formatted message to select the URL, wherein selection of the URL results in display of the media content on the new web page (0025, tracking “factors [that] may include impressions, click throughs, conversions, and/or generally any metric relating to the advertisement and/or the behavior of the users”, 0032, “the service provider 130 may dynamically create a ‘WAP ad.’ The ‘WAP ad’ may be an offer landing page containing the phone number of the advertiser and/or the logo of the advertiser. When a user AA 120AA clicks on the advertisement of the revenue generator A 110A who does not have a mobile site, the user AA 120AA may be taken to a page showing the phone number and/or logo of the revenue generator A 110A”, 0071, “If the user BA 120BA selects the link in the mobile message, the mobile web browser of the user BA 120BA may be opened and directed to the link represented by the short link.”),
wherein the method is performed by at least one device including a hardware processor (0004, 0053).
Sarukkai, however, may be interpreted as not explicitly disclosing wherein the media content includes at least one of: video content, audio content, and graphic image content. Where Sarukkai indicates that “a device connected to a network 235 may communicate voice, video, audio, images or any other data over the network”, AAPA teaches that 
social media websites or portals, such as Facebook®, Twitter®, LinkedIn®, MySpace®, Buzz® … not only provide a platform for individual users to interact, but also present organizations, groups, and communities with potential marketing tools, such as Facebook. ® pages, or Twitter® handles relating to their products or services, enabling marketers to interact with followers, fans, employees, or consumers/members. Marketers can post messages or advertisements on these social media systems as a way to advertise outside of traditional marketing channels. Members, in turn, can respond by clicking on embedded URLs (uniform resource locators), replying to the messages, starting posts based on the messages, or performing other site-specific functions. Further, marketers can embed an organization-specific or campaign-specific URL (webpage address) within the messages, driving users and web traffic to a separate web site.
(Applicant ¶ 0003), and 
most social networking systems set their own message formats, rules, and instructions, and use their own technology protocols. [And]… there currently exists no effective, streamlined way to insert application media into messages … [where as] referred to herein, "application media" generally refers to media content with which a user (such as a member of a social media system) may interact…. Application media may generally be contrasted with conventional multimedia content, such as videos, audio files, static graphic images ….
(Applicant ¶ 0005)
This indicates that Applicant understands and admits that posting on first and second social media systems is known or common (as may be performed by organizations, groups, and communities) so as to interact with at least consumers and/or members, that URL insertion is also known such that selecting the URL helps drive users and web traffic to a site with a message, and the conventional media placed includes video, audio, and graphic image content. Therefore, the Examiner understands and finds that placing one of video, audio, or graphic item content on social media systems is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to drive or expose users and traffic to a message.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine or modify the advertising of Sarukkai with the content of AAPA in order to place one of video, audio, or graphic item content on social media systems so as to drive or expose users and traffic to a message.
The rationale for combining in this manner is that placing one of video, audio, or graphic item content on social media systems is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to drive or expose users and traffic to a message as explained above.

Claim 2: Sarukkai in view of AAPA discloses the method of claim 1, wherein the electronic SRM system is configured to manage interactions with a plurality of social media systems according to a plurality of message rules associated, respectively, with the plurality of social media systems (Sarukkai at 0020-0026, Figs. 1-2, as indicating multiple MNOs with multiple networks, and delivery to multiple users). 

Claim 3: Sarukkai in view of AAPA discloses the method of claim 2, wherein at least one social media system in the plurality of social media systems supports the media content (Sarukkai at 0069, advertisement provided and stored, and all of title and description used, 0070, short link not required for space, delivery layer communicates advertisement to intended recipient; the Examiner notes that the claim limitations herein are considered to be descriptive material that may be granted little if any weight since the parent claim(s) indicates that the social media system must “determin[e] … that the social media system does not support the media content” and whether some other social media system supports the content in no manner limits the method and activities performed when a/the social media system does not support the media content). 

Claim 5: Sarukkai in view of AAPA discloses the method of claim 1, wherein the first formatted message comprises a metadata file including instructions to retrieve the media content (Sarukkai at 0031, revenue generator account that maintains campaigns including keywords, category, etc.). 

Claim 7: Sarukkai in view of AAPA discloses the method of claim 1, wherein the first formatted message comprises a starter image, wherein the selection of the URL by a user of the first social media system comprises an interaction with the starter image (Sarukkai at 0071, link as starter image). 

Claim 8: Sarukkai in view of AAPA discloses the method of claim 1, wherein the media content comprises pre-stored application media retrieved from a database maintained by the electronic SRM system (Sarukkai at 0031, revenue generator account that maintains campaigns including keywords, category, etc. 0040, 0042). 

Claim 9: Sarukkai in view of AAPA discloses the method of claim 1, further comprising:
generating, by the electronic SRM system, the second formatted message comprising the media content, wherein generating the second formatted message comprises (Sarukkai at 0066, “mobile message ad delivery layer 330 may also determine the maximum length the advertisement may be to comply with the space restrictions of mobile messaging”, 0072, MNO A server communicates entire message, 0088, “mobile message may be limited to a fixed number of characters. Thus, the service provider 130 may only retrieve advertisements that meet the space limitations of the mobile message”):
retrieving an application media file corresponding to the media content (Sarukkai at 0032, no mobile site URL, but can bid on keyword, therefore WAP ad with link and landing page are sent, and 0070, short link required to comply with space requirements; where the lookups for URL and space requirements indicate an application media file);
retrieving an application configuration file comprising application media preferences, corresponding to a unique instance of the application media file (Sarukkai at 0032, no mobile site URL, therefore WAP ad with link and landing page are sent, and 0070, short link required to comply with space requirements; where the lookups for URL, keywords, and space requirements indicate an application media file and preferences, and that they correspond to a unique instance). 

Claim 10: Sarukkai in view of AAPA discloses the method of claim 9, further comprising:
storing the application configuration file in a database maintained by the electronic SRM system, for subsequent use by the electronic SRM system (Sarukkai at 0031, revenue generator account that maintains campaigns including keywords, category, etc., 0040, 0042). 

Claim 11: Sarukkai in view of AAPA discloses the method of claim 9, wherein the application configuration file comprises one or more of: extensible markup language (XML) file or hypertext markup language (HTML) (Sarukkai at 0056). 

Claim 12: Sarukkai in view of AAPA discloses the method of claim 9, wherein the application configuration file comprises one or more of:
an application media type (Sarukkai at 0056, 0087, 0089, 0118), an application media format (Sarukkai at 0056, 0087, 0089, 0118), application media specifics , an expiration date (Sarukkai at 0035, 0037, 0041, time as indicating date), graphics, audio information, SMS member capabilities, or one or more information retrieval fields (Sarukkai at 0040, recipient and recipient device). 

Claim 13: Sarukkai in view of AAPA discloses the method of claim 9, wherein generating the message further comprises:
retrieving an application module file comprising instructions for enabling display of the media content (Sarukkai at 0087, “put it into a standardized format accepted by the existing client browser-based targeting systems of the service provider”); and
applying the application configuration file to the application module file (Sarukkai at 0087, “put it into a standardized format accepted by the existing client browser-based targeting systems of the service provider”). 

Claim 14: Sarukkai in view of AAPA discloses the method of claim 13, wherein the instructions of the application module file for enabling display of the media content correspond to a specific application media type (Sarukkai at 0109, auto-dialer or survey/poll, contest from advertiser, but function generated by MNO). 

Claim 15: Sarukkai in view of AAPA discloses the method of claim 1, further comprising:
receiving, by the electronic SRM system via a user interface associated with the electronic SRM system, a request from a marketer to generate the media content (Sarukkai at 0109, auto-dialer or survey/poll, contest from advertiser, but function generated by MNO); and
generating, by electronic SRM system, the media content responsive to receiving the request (Sarukkai at 0109, auto-dialer or survey/poll, contest from advertiser, but function generated by MNO). 

Claim 16: Sarukkai in view of AAPA discloses the method of claim 1, wherein generating the first formatted message is performed in compliance with a protocol defined by an application programming interface (API) of the first social media system (Sarukkai at 0064-0066, API, 0070, “[a] short link may be necessary to comply with the space requirements of the mobile message” and API, 0094, “data may also include the length of the message, and/or the number of characters available for an advertisement”). 

Claim 17: Sarukkai in view of AAPA discloses the method of claim 1, further comprising:
receiving a response from the first social media system corresponding to the selection of the URL by a user of the first social media system, wherein the response comprises one or more of: information corresponding to application media views, information corresponding to application media clicks, information corresponding to URL clicks, information corresponding to comment posts, social media system member contact information, or social media system specific responses (Sarukkai at 0045, 0088, reports). 

Claim 18: Sarukkai in view of AAPA discloses the method of claim 1, wherein the message comprises one or more of:
a social media system identifier associated with the first social media system (Sarukkai at 0045, 0088, separate report for each MNO, indicating identification of the MNO);
date information corresponding to one or more display dates for publishing the message on the first social media system;
a message identifier (Sarukkai at 0025, tracking “impressions, click throughs, conversions, and/or generally any metric relating to the advertisement” requires identification of the specific message;
time information corresponding to a specific time for publishing the message on the first social media system (Sarukkai at 0041, “time of the day” for targeting indicating specific time for publishing);
a developer identifier corresponding to a specific developer that generated the media content; or
a schedule for repeat displays of message information (Sarukkai at 0041, “time of the day” for targeting indicating repeat display time for publishing).

Claims 19 and 20 are rejected on the same basis as claim 1 above since Sarukkai discloses one or more non-transitory machine-readable media storing instructions which, when executed by one or more processors, cause the same activity as at claim 1 above (for claim 19 – see Sarukkai at 0117-0121) and a system comprising: at least one device including a hardware processor; the system being configured to perform operations comprising the same activity as at claim 1 above (Sarukkai at 0004, 0053, 0117-0121)

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sarukkai in view of AAPA and in further view of Capiel (U.S. Patent Application Publication No. 2003/0120735).

Claim 4: Sarukkai in view of AAPA discloses the method of claim 2, wherein the electronic SRM system comprises a relational database (Sarukkai at 0061) but does not appear to explicitly disclose in which one or more database tables comprise: a first column identifying the plurality of social media systems; a second column identifying the plurality of message rules; and a plurality of rows associating the first column and the second column for each of the plurality of social media systems. Capiel, though, teaches an email system using three relational databases using columns and rows (Capiel at 0051, Table 1). Therefore, the Examiner understands and finds that storing particular delivery data in columns and rows of a database, including the relational database of Sarukkai, would be the use of known techniques to improve similar devices, methods, and/or products in the same way so as to be able to readily retrieve the data, the Examiner noting that storing systems and rules in columns and associations in the rows would produce the same predictability of results.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine or modify the relational databases of Sarukkai in view of AAPA with the columns and rows of Capiel in order to store particular delivery data in columns and rows of a database, so as to be able to readily retrieve the data.
The rationale for combining in this manner is that storing particular delivery data in columns and rows of a database, including the relational database of Sarukkai, would be the use of known techniques to improve similar devices, methods, and/or products in the same way so as to be able to readily retrieve the data as explained above.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sarukkai in view of AAPA and in further view of Hiler (U.S. Patent Application Publication No. 2007/0256033).

Claim 6: Sarukkai in view of AAPA discloses the method of claim 1, but does not appear to explicitly disclose further comprising: filtering one or more interactions by one or more users of the first social media system with the first formatted message, wherein filtering the one or more interactions comprises one or more of: flagging the one or more interactions and removing content supplied by the one or more users. Hiler, though, teaches filtering and flagging content formatted with a link or button to indicate, e.g., malicious, hijacked, spam, or adult content (Hiler at 0031). Therefore, the Examiner understands and finds that filtering and flagging interactions for removal of the interaction information would be the use of known techniques to improve similar devices, methods, and/or products in the same way so as to be able to more easily remove offensive or unwanted/unwarranted comments.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine or modify the advertising of Sarukkai in view of AAPA with the filtering and flagging Hiler in order to filter and flag interactions for removal of the interaction information so as to be able to more easily remove offensive or unwanted/unwarranted comments.
The rationale for combining in this manner is that filtering and flagging interactions for removal of the interaction information would be the use of known techniques to improve similar devices, methods, and/or products in the same way so as to be able to more easily remove offensive or unwanted/unwarranted comments as explained above.

Response to Arguments
Applicant's arguments filed 28 February 2022 have been fully considered but they are not persuasive.

Applicant first argues the § 101 rejections (Remarks at 9-19), alleging first that “Claims 1 and 19 are clearly directed to a series of steps and therefore, is a process” and “Similarly, claim 20 recites a system that performs the process.” The Examiner agrees with regard to claims 1 and 20, but notes that claim 19 is directed to “One or more non-transitory machine-readable media storing instructions which, when executed by one or more processors, cause” a/the process to be performed. As such, claim 19 more properly described as a manufacture or composition of matter. Nevertheless, the Examiner agrees that the claims are directed to an eligible category, regardless of the precise title given or identifying such category.
Applicant then argues that streamlined analysis should be applied since it is alleged that the claims do not seek to tie up the described idea (Id. at 10-11). However, the arguments and reasoning merely recite several times that the claims do not seek to tie up the abstract idea (see the first paragraph at 10, the roll-over paragraph at 10-11, and the first full paragraph at 11). The Examiner notes that MPEP § 2106.06 indicates (in part) that
For purposes of efficiency in examination, examiners may use a streamlined eligibility analysis (Pathway A) when the eligibility of the claim is self-evident, e.g., because the claim clearly improves a technology or computer functionality. However, if there is doubt as to whether the applicant is effectively seeking coverage for a judicial exception itself, the full eligibility analysis (the Alice/Mayo test described in MPEP § 2106, subsection III) should be conducted to determine whether the claim integrates the judicial exception into a practical application or recites significantly more than the judicial exception.
The results of the streamlined analysis will always be the same as the full analysis, thus the streamlined analysis is not a means of avoiding a finding of ineligibility that would occur if a claim were to undergo the full eligibility analysis.

Therefore, 1) streamlined analysis is not required, 2) the same decision would be arrived at, and 3) streamlined analysis does not appear appropriate.
Applicant then alleges the claims are not directed to an abstract idea at Step 2A, Prong 1 (Remarks at 11-13), including the allegation that since the claims “require actions by a processor that cannot be practically applied in the mind” (Id. at 11, continuing at 12), while attempting analogy to Example 37, claim 2 (Id.). However, Example 37 is to a non-analogous GUI and icon organizing that is strictly rooted in technology, whereas Applicant’s specification (see, e.g., Applicant ¶¶ 0003-0006) and the declaration of expert Vernon Hui (see, e.g., Affidavit pt. 13) both indicate that a person may be performing the observations, judgments, and decisions of the process while merely using a computer as a tool to perform the computer operations. Therefore, the argument does not appear reasonable or believable.
Applicant then alleges that “Claim 1 does not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people” (Remarks at 12, emphasis at original), and that “the claimed operations do NOT themselves define rules or instructions to manage the interactions between people” (Id. at 13). However, this misdirects or contorts the rejection – the rejection is based on “Certain methods of organizing human activity (e.g. ... commercial or legal interactions such as ... advertising, marketing or sales activities/behaviors, or business relations; and/or managing personal behavior or relationships between people such as social activities, ...)” – the background, statement of need, overview, and the entirety of the specification indicate the messages as marketing messages (Applicant ¶¶ 0003-0007, 0047, 0051, and 0110-0118). Further, a “fundamental economic concept” is not indicated by the rejection, and “managing personal behavior or relationships between people such as social activities” (as indicated at the MPEP guidelines and the rejection) does not appear to require or indicate that there must be “rules or instructions to manage the interactions”.
Applicant then cites to the Affidavit for the concept that generating and accessing a web page “is computer-based technology that can only be performed by a computer” (Remarks at 13); however, the Examiner notes that the same Affidavit indicates at point 13 that a user (using a general-purpose computer as a tool) may perform these operations.
Applicant then argues (Remarks at 13-16) that the claim as a whole, and particularly the generating of a web page and transmitting a URL constitute a practical application (Id. at 14); however, as noted above a person using a general-purpose computer as a tool to perform the tasks may perform the operations; therefore, this is neither a practical application or rooted in technology (as alleged at Remarks p. 15). Applicant continues by arguing Example 42 (Id. at 14-15); however, the Examiner notes that shortly after Example 42 was introduced (7 January 2019), the Federal Circuit in University of Florida Research Foundation, Inc. v. General Electric Co. 916 F.3d 1363, slip op. 2018-1284 (Fed. Cir. 2019) (on 26 February 2019) indicated that very highly similar claims were ineligible as directed to an abstract idea. Therefore, analogy to Example 42 to indicate eligibility is not persuasive.
Applicant then argues that the claims are rooted in technology, and as such, amount to significantly more (Remarks at 16-20) since they are alleged to “improve the technological field of digital social media” (Id. at 17-18), are not well-understood, routine, conventional activities (“WURC”) (Id. at 18-19), and/or add meaningful limitations (Id. at 20). However, “digital social media” is not a technical field, there appears to be no change to actual technology, and any improvement would appear to be to the abstract idea itself. Merely receiving, retrieving, transmitting, and assessing particular data, creating a web page, sending a URL, etc. does not change the computer or technology – it merely designates the data or information used in known technology. Precedent such as SAP America v. Investpic indicates that no matter how brilliant or innovative an improvement to an abstract idea may be, if it merely improves the idea itself it does not generally garner weight for eligibility.
Regarding WURC, applicant does not designate which computer functions are WURC; however, receiving, retrieving, transmitting, and assessing data is what generic computers do, creating a web page is what people do with the use of a computer as a tool to perform the operations. Precedent such as Electric Power Group make it clear that merely designating particular data does not change the nature of the data or information and does not generally garner eligibility weight.
Regarding adding meaningful limitations, Applicant argues that “Generating two separate messages conforming to two separate social media systems based on the rules of the respective social media systems is a meaningful limitation” (Remarks at 20). However, this is part of the abstract idea and also what persons can do and have done; therefore, it is not persuasive to argue that this adds a meaningful limitation.

Applicant finally argues the prior art rejections, arguing that “the Examiner equates text in a message with ‘media content’ of claim 1” and “generating a landing page (i.e., WAP ad) as corresponding to ‘generating a new web page comprising the media content, as recited in claim 1” [sic] (Id. at 21). However, this twists the rejection out of context – the rejection indicates text messaging as per Sarukkai, but uses the combination of AAPA to address the specific media content (video, audio, or graphic image content). Further the WAP ads in Sarukkai, as indicated at the rejection, are web pages that are generated based on the message to be sent.
 Therefore, the arguments are considered not persuasive.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

W3C homepage, downloaded 3 April 2021 from https://www.w3.org/, indicating that “The World Wide Web Consortium (W3C) is an international community that develops open standards to ensure the long-term growth of the Web” (top right, p. 1) (“W3C homepage”).
Techniques for WCAG 2.0, downloaded 3 April 2021 from https://www.w3.org/WAI/GL/WCAG20/WD-WCAG20-TECHS-20071102/complete.html#H76, indicating the techniques are “non-proprietary techniques” (i.e., open standard, as indicated at the W3C homepage as above) and the Editor drafting ended by at November 2007 and a copyright of 2007 (“Techniques for WCAG 2.0”).
H76: Using meta refresh to create an instant client-side redirect, which is at p. 140 of Techniques for WCAG 2.0 above, downloaded 3 April 2021 from https://www.w3.org/WAI/GL/WCAG20/WD-WCAG20-TECHS-20071102/complete.html#H76, indicating the standardized use of meta refresh technology (as Applicant indicates to be known – see Applicant ¶ 0066).
Merriam Webster Dictionary, definition of “social media”, downloaded from https://www.merriam-webster.com/dictionary/social%20media on 6 April 2021.
Social media, from Wikipedia, dated 17 August 2009, downloaded 6 April 2021 from https://en.wikipedia.org/w/index.php?title=Social_media&oldid=308508024, indicating a Wikipedia entry regarding what the term “social media” may have meant at the time of filing for the earliest available priority date.
Machlis, Sharon, Hands on: Posterous simplifies posting to multiple online services, dated 10 July 2009, downloaded 12 May 2022 from https://www.computerworld.com/article/2526454/hands-on--posterous-simplifies-posting-to-multiple-online-services.html (for page 1) and https://www.computerworld.com/article/2526454/hands-on--posterous-simplifies-posting-to-multiple-online-services.html?page=2 (for page 2), indicating that content (including photos, audio, and video) provided to Posterous is then posted on various designated social media sites such as Facebook and Twitter (and apparently also including blogs, YouTube, and Flickr), where “Any attached photos are turned into a mini photo gallery and sent off to photo sites you've registered (such as Flickr or Picasa); your video and audio files are automatically embedded and sent to sharing sites you've registered” (at p. 3).
Gray, Michael, 5 Microblogging Sites That Aren’t Twitter, dated 11 August 2009, downloaded 12 May 2022 from https://searchengineland.com/5-microblogging-sites-that-arent-twitter-23481, also explaining that Posterous is a favored and easy-to-use platform that posts messages to various social media platforms.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622